department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division vy ep ra -_- ls may unif niform issue list ist xxx xo xxx legend taxpayer a roth_ira x account y amount date date financial_institution a financial_institution b financial advisor individual h dear xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx this letter is in response to your request dated date and as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxx page taxpayer a age maintained a roth individual_retirement_account ira roth_ira x held in trust by financial_institution a taxpayer a asserts that on date she received a distribution of amount from roth_ira x taxpayer a represents that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to financial_institution error taxpayer a further represents that amount has not been used for any purpose taxpayer a represents that she took a distribution of amount on date from roth_ira x with the intention of rolling it over into another roth_ira on that same day taxpayer a applied to open a new roth_ira at financial_institution b taxpayer a asserts that she told financial advisor g a representative of financial_institution b that she wanted to rollover amount into the newly established roth_ira however financial advisor g incorrectly provided taxpayer a with paperwork to open a non-ira account financial advisor g then deposited amount into the non-ira account account y taxpayer a was unaware of the error until date when she contacted financial_institution b to inquire about making a contribution to her roth_ira at that time a representative of financial_institution b informed her that account y was a non-ira account based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion xxx page of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_408a of the code provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution provide sec_408a section rollover_contribution means a rollover_contribution to a roth_ira from another such account or from an individual_retirement_plan but only if such rollover_contribution meets the requirements of sec_408 qualified pertinent term part that the in revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a including a letter from individual h an officer of financial_institution b stating that the failure of amount to be rolled over to an ira within the 60-day rollover period was due solely to an error by financial_institution b through its registered_representative is consistent with the assertion of taxpayer a that her failure to accomplish a timely rollover was caused by an error made by financial advisor g which resulted in amount being deposited into account y a non-ira account xxx page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from roth_ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling contact xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely yours ae ih donzell employee_plans technical group ittlejonn manager enclosures deleted copy of ruling letter notice of intention to disclose
